Citation Nr: 0126346	
Decision Date: 11/14/01    Archive Date: 11/20/01

DOCKET NO.  00-09 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently rated as 50 percent disabling. 

2.  Entitlement to a compensable rating for a scar on the 
left wrist from a shell fragment wound.  

3.  Entitlement to an earlier effective date than April 20, 
1999, for a grant of service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his brother 
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from April 1968 to June 
1970. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  In June 
2001, the veteran was afforded a videoconference hearing 
pursuant to the provisions of 38 U.S.C.A. § 7107(e)(2) (West 
1991 & Supp. 2000).  During this hearing, the undersigned 
Board Member was located in Washington, D.C., and the veteran 
was located at the RO. 

The issue of entitlement to an increased rating for post-
traumatic stress disorder requires additional development, 
and that issue will be addressed in the remand that follows 
this decision.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issues addressed in this 
decision has been obtained by the RO. 

2.  The service-connected skin disability is not manifested 
by painful motion, edema, effusion, tenderness or ulceration; 
the scars are not poorly nourished and do not result in any 
limitation of function.  

3.  There are no extraordinary factors associated with the 
service-connected skin disability productive of an unusual 
disability picture such as to render application of the 
regular schedular provisions impractical.
 
4.  The veteran filed a claim for service connection for 
post-traumatic stress disorder received on April 20, 1999; 
there is no document which could be construed as a claim for 
service connection for post-traumatic stress prior to this 
date.  

5.  The RO granted service connection for post-traumatic 
stress disorder effective from April 20, 1999, principally on 
the basis of a July 1999 VA examination which included a 
diagnosis of schizophrenia versus post-traumatic stress 
disorder.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a scar on the 
left wrist from a shell fragment wound are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 
Part 4, Diagnostic Code (DC) 7805 (2001).  

2.  The criteria for an effective date earlier than April 20, 
1999, for a grant of service connection for post-traumatic 
stress disorder are not met.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) and implementing regulations 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA, the Board finds that the VA's duties, 
as set out in the VCAA, have nonetheless been fulfilled with 
respect to the issues adjudicated in this decision.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. §§ 5102 
and 5103).  The veteran was notified of the evidence required 
for a grant of his claims by statement of the case dated in 
March 2000 and supplemental statement of the case dated in 
October 2000.  The Board concludes that the discussion 
therein adequately informed the veteran of the information 
and evidence needed to substantiate the claims adjudicated 
below, thereby meeting the notification requirements of the 
VCAA.  Thus, there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified 
at 38 U.S.C.A. § 5103A).  The necessary evidence, to include 
the available service medical records, reports from the 
University of Alabama Hospital dated through February 2000, 
and VA clinical reports dated through March 2001, has been 
obtained by the RO.  While reference was made at the June 
2001 hearing to a possible award of Social Security, it is 
unclear if this was based on a disability or for the purpose 
in income stabilization.  See June 20001 Hearing Transcript, 
Page 13.  Also, the reported Social Security benefit was said 
to have been terminated with the grant of a 50 percent VA 
disability award.  Id.  Given the nature of the issues 
adjudicated below, and the lack of any specific reference to 
medical records associated with the purported Social Security 
award which would be of assistance in the adjudication of 
these issues, the Board finds no duty to contact the Social 
Security Administration to obtain any records which may 
pertain to the veteran.  

Finally, while testimony with regard to treatment at VA 
medical facilities in Cleveland, Ohio and Tuskegee, Alabama, 
was presented at the June 2001 hearing, the veteran made no 
specific reference as to when the purported treatment at the 
Cleveland VA medical facility was rendered.  Id at 16.  The 
veteran testified that he was treated at the Tuskegee 
facility in the "early seventies."  Id.  The record 
reflects treatment during the early 1970s at the VA medical 
center in Birmingham, but a review of these records does not 
reference treatment at the Tuskegee facility.  The Board 
finds that the evidence that is of record is sufficient to 
equitably adjudicate the claims below.  Moreover, the 
veteran's rather vague testimony, by itself, is not of 
sufficient significance, given the completeness of the record 
at hand, to suggest that additional development to obtain 
records from the purported treatment at VA facilities other 
than Birmingham would produce evidence that would be helpful 
in the adjudication of the claims below.  Accordingly, the 
Board finds that the development requirements of the VCAA 
have also been met.  

In short, given the circumstances surrounding the claims 
adjudicated below, a remand of these issues would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in with respect to these issues.  Thus, the Board 
finds that further development of the issues adjudicated 
below is not warranted. 

II.  Skin Disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Superficial scars that are poorly nourished with repeated 
ulceration or that are tender and painful on objective 
demonstration warrant a 10 percent rating.  
38 C.F.R. § 4.118, DC 7803, 7804.  "Other" scars are rated 
on limitation of function of the affected part.  
38 C.F.R. § 4.118, DC 7805.  

With the above criteria in mind, the pertinent facts and 
procedural history will be summarized.  The available service 
medical records are negative, but the DD Form 214 indicates 
the veteran was awarded the Purple Heart, indicative of a 
combat injury.  A December 1970 VA examination report 
reflects a history of a shell fragment wound in the left 
wrist.  The veteran did not describe having any problems with 
the left wrist at that time, and the examination of the left 
wrist revealed a 3 3/4 inch scar in the anterior aspect of 
the wrist.  A scar in the anterior aspect of the left forearm 
of 1 1/2 inches in length was also demonstrated.  There was a 
full range of motion in the wrist and fingers and there was 
no atrophy or spasms.  Grip strength was normal, and there 
was no keloid formation or major disfiguration.  

Based on the above evidence, a February 1971 rating decision 
granted service connection for residual scarring from a shell 
fragment wound on the left wrist.  A 10 percent rating was 
assigned under DC 7804.  Thereafter, the veteran failed to 
report to a VA examination scheduled to assess the severity 
of his skin disability, and as a result, he was notified by 
letter dated in October 1982 that this 10 percent disability 
award was terminated.  A December 1982 VA examination again 
showed the veteran with no complaints concerning his scar, 
and the physical examination showed the scars to be non-
tender with no limitation of motion.  A January 1983 rating 
decision noted that the rating for the skin disability was 
reduced to noncompensable effective from October 1, 1982.  
(As this reduction followed the failure of the veteran to 
report to a VA examination, this reduction did not violate 
the provisions of 38 C.F.R. § 3.344, and the veteran has not 
disputed the legality of this reduction).   

The most recent evidence pertaining to the skin is contained 
in the reports from a June 1999 VA examination, at which time 
the veteran reported that his scars "did not bother him much 
anymore," and that there was no pain associated with them.  
The physical examination revealed no objective evidence of 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat or abnormal movement associated 
with the scars.  The scars were described as being 3 cm x 1 
cm on the flexor surface of the left mid forearm and 9 cm x 1 
cm on the volar side of the wrist.  Photographs of the 
scarring are of record and have been reviewed by the Board.  
The assessment following this examination was scarring of the 
left wrist with no loss of function due to pain.  

At his June 2001 hearing, the veteran testified that the 
service-connected scarring was the result of being struck 
with small arms shrapnel during combat, and that he was 
awarded the Purple Heart as a result of this injury.  He 
testified that the scarring did not bother him "too much," 
but that "it really hurts sometimes but not that much."  
Hearing Transcript, Page 7.  He testified that "most of the 
time" the scars do not hurt, but that extensive use of the 
left arm results in some "aching."  Id at 8.  

Applying the pertinent legal criteria to the evidence 
summarized above, there is no objective evidence of any 
functional limitation associated with the scarring, thus 
precluding a compensable rating under DC 7805.  Moreover, 
there is no objective evidence that the scarring is poorly 
nourished with repeated ulceration or that it is tender or 
painful.  Thus, a compensable rating is not warranted under 
DCs 7803 or 7804, respectively.  The veteran has not 
described any functional limitation, pain or other complaints 
associated with the scarring to any of the VA physicians who 
have examined him, and his testimony in June 2001 was 
essentially consistent with this history.  To the extent that 
some symptomatology was described at this hearing, there is 
simply no objective evidence to corroborate this 
symptomatology, and the Board finds the probative weight of 
this testimony to thus be overcome by the "negative" VA 
clinical evidence.  See Francisco v. Brown, 7 Vet. App. at 55 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Board notes, however, that should the symptoms of one or 
more of the scars increase in severity such as to meet the 
criteria for a compensable rating, the veteran is free to 
again claim entitlement to an increased disability 
evaluation.  In such a case, if the disability is indeed 
found by the RO to be compensable, the RO may wish to 
consider whether separate ratings for the scars are 
appropriate.

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected scarring is demonstrated, nor is there any other 
evidence that this condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).


III. Earlier Effective Date
 
Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.
 
Service connection for post-traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor. 38 C.F.R. § 3.304(f).

Evidence necessary to establish occurrence of a recognizable 
stressor during service to support a diagnosis of post-
traumatic stress disorder will vary depending upon whether 
the veteran was engaged in combat with the enemy.  Where it 
is determined, through recognized military citations or other 
supportive evidence, that the veteran engaged in combat with 
the enemy and the claimed stressor is combat related, the 
veteran's lay testimony may be sufficient to establish the 
occurrence of such stressor, provided such testimony is 
credible and consistent with the circumstances, conditions, 
and hardships of service.  However, where the veteran did not 
engage in combat or the claimed stressor is not combat 
related, the record must contain evidence which corroborates 
the veteran's testimony as to the occurrence of the claimed 
stressor.  38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

The effective date of a grant of service connection cannot be 
assigned earlier than the date of receipt of application 
therefore  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The veteran filed a claim for service connection for post-
traumatic stress disorder that was received at the RO on 
April 20, 1999.  He had previously filed a claim for service 
connection for a "nervous condition," in November 1970 
which was denied in a February 1971 rating decision to which 
the veteran did not appeal.  The veteran also filed a claim 
for service connection for "nerves" in April 1986, but did 
not respond to an August 1986 request for authorization to 
obtain records of medical treatment.  No additional action 
was undertaken with respect to this claim.  The April 1999 
statement from the veteran was the first claim specifically 
referencing entitlement to service connection for the 
disability of post-traumatic stress disorder. 

The veteran was afforded a VA psychiatric examination in July 
1999 in connection with his claim for service connection for 
post-traumatic stress disorder.  The impression following 
this examination on Axis I was "[r]esidual schizophrenia 
versus post-traumatic stress disorder, inadequate data 
available to make an accurate diagnosis."  Thereafter, a 
November 1999 rating decision granted service connection for 
post-traumatic stress disorder effective from the date of 
receipt of the claim for service connection for this 
disability, or April 20, 1999.  

The Board has considered the testimony and contentions 
submitted by and on behalf of the veteran, essentially that 
the effective date for the grant of service connection for 
post-traumatic stress disorder should be established from the 
date of separation from service.  This is based on the 
contention that the veteran had psychiatric symptomatology 
that did not pre-exist service for which hospitalization was 
rendered within a few weeks after service.  Initially, the 
Board does not find these assertions to equate with a claim 
of clear and unmistakable error in the February 1971 rating 
decision.  Thus, an earlier effective date for the grant of 
service connection for post-traumatic stress disorder cannot 
be assigned unless there is some document of record that can 
be construed as a claim for service connection for post-
traumatic stress disorder prior to April 20, 1999.  No such 
document is revealed upon review of the claims file, and the 
Board thus finds that there is no legal basis for an 
effective date for the grant of service connection for post-
traumatic stress disorder prior to April 20, 1999.  

Even if April 20, 1999, were construed as a claim to 
"reopen" the claim for service connection denied in 
February 1971, the requested effective date cannot be 
assigned because the effective date for a grant of service 
connection based on a reopened claim can be no earlier than 
the date of receipt of the claim to reopen.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q)(1)(ii).  As for the claim for 
"nerves" filed in April 1986, this claim was in essence 
abandoned when the veteran did not supply the necessary 
authorization to obtain medical evidence in connection with 
this claim. 38 C.F.R. § 3.158(a).  In any event, post-
traumatic stress disorder is such a "special" or distinct 
psychiatric disability as contemplated by 
38 C.F.R. § 3.304(f) and elsewhere in the law pertaining to 
veteran's benefits when compared to other psychiatric 
disorders that the Board concludes that the claim for service 
connection for this disability filed in April 1999 cannot be 
construed as a claim to "reopen" the previously denied 
claim for a psychiatric disability. 
 
While the Board is sympathetic to the concerns raised by and 
on behalf of the veteran, the controlling legal criteria 
codified at 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 provide 
that the effective date for a grant of service connection can 
be no earlier than the date of receipt of the claim for this 
benefit, and there is no legal exception or authority that 
applies to the facts of this case.  Thus, as the Board is 
bound by the rules and regulations of VA, an earlier 
effective date cannot be assigned.  See 38 U.S.C.A. § 7104(c) 
(West 1991). 


ORDER

Entitlement to a compensable rating for a scar on the left 
wrist from a shell fragment wound is denied.   

Entitlement to an earlier effective date than April 20, 1999, 
for a grant of service connection for post-traumatic stress 
disorder is denied.   


REMAND

Review of the evidence of record reveals a complicated 
psychiatric diagnostic picture, as the diagnoses have 
included schizophrenia, "schizoid personality disorder," 
and, more recently, post-traumatic stress disorder.  The 
recent clinical evidence has revealed Global Assessment of 
Functioning (hereinafter GAF) scores as low as 25, which 
correlates to impairment bordering on "gross impairment in 
communication" and/or  "some danger of hurting self or 
others."  See March 2000 VA "Day Hospital" psychological 
evaluation."  The GAF score following the July 1999 VA 
examination referenced in the decision above and a March 2001 
psychiatric examination was 40, which corresponds to 
"major" impairment of social and occupational functioning.  
What is not clear, however, is the degree of impairment 
resulting solely from post-traumatic stress disorder.  While 
there is undoubtedly some overlap of symptoms, the 
symptomatology resulting from non-service connected 
psychiatric disability, such as that caused by schizophrenia, 
must be, if possible, dissociated from that due to post-
traumatic stress disorder in order to properly rate this 
disability.  Thus, the RO upon remand will be requested to 
obtain a VA psychiatric opinion that contains this 
information. 

Accordingly, this case is REMNADED for the following 
development: 

1.  The veteran is to be scheduled for a 
VA psychiatric examination tailored to 
determine the degree to which the 
service-connected post-traumatic stress 
disorder, by itself, limits social and 
occupational functioning.  The claims 
file must be made available to the 
psychiatrist prior to the examination.  
Those symptoms caused by post-traumatic 
stress disorder should be specifically 
enumerated and described, and the 
examiner should express an opinion as to 
the degree to which this symptomatology, 
by itself, interferes with social and 
occupational functioning.  If it is not 
possible to dissociate symptomatology 
attributable to post-traumatic stress 
disorder from that attributed to 
schizophrenia or other non-service 
connected disability, the examiner should 
so state. 

2.  Following this examination, the RO 
must ensure that the report from this 
examination contains the information 
requested above.  The RO should also 
ensure that any notification or 
development action required by the VCAA is 
completed.

3.  The RO should then readjudicate the 
claim for an increased rating for post-
traumatic stress disorder.  If any 
benefit sought in connection with this 
claim remains denied, the veteran and his 
attorney should be provided an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.


The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 



